Citation Nr: 1309267	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  08-07 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to October 12, 1999, for a grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1972 to February 1973.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2011, the Board issued a decision which denied the claim for an effective date prior to October 12, 1999, for the grant of service connection for schizophrenia, as a matter of law because there can be no freestanding claim of entitlement to an earlier effective date as the finality of the effective date assignment precluded an attempt to now claim an earlier effective date on grounds other than clear and unmistakable error (CUE). 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2012, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding the Board's decision for compliance with the instructions within the Joint Motion. 

The Veteran has not raised with specificity a claim of clear and unmistakable error.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  








REMAND

The Joint Motion agrees that the Veteran was not notified of the requested hearing before the Board scheduled in May 2011, which was the reason the Veteran failed to report for the scheduled hearing.  

The record shows that in April 2011 the Veteran and his accredited representative were mailed notice of a hearing, but the notice was returned as undeliverable.  In July 2011, the Veteran provided VA with an updated mailing address.  Subsequent correspondence sent to that address was returned as undeliverable in September 2011.  Additional correspondence sent to various other addresses provided by the Veteran were also returned as undeliverable in October 2011, in January 2012, in February 2012, in June 2012, and in August 2012.  

It is the Veteran's burden and responsibility to keep VA informed of his current address.  The current address of record as of November 2012 is in St. Louis, Missouri.  

As there was evidence that the Veteran did not receive notification of the initial date of his hearing, the case is remanded for the following action:

Schedule the Veteran for an in-person hearing (Travel Board) before a Veterans Law Judge at the Regional Office.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


